DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 03/19/21 has been acknowledged.
Applicant cancelled all original claims and added new Claims 21-23. Applicant also amended specification to overcome its objections presented by the Non-final Rejection.

Status of Claims
Claims 21-23 are examined on merits herein.

Allowable Subject Matter
Claims 21-23 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 21: The prior art of record, alone or in combination, fail to anticipate or render obvious such combination of limitations of the claim as: “a maximum cross-sectional diameter of each of the plurality of first solder bonding portions is larger than a diameter of the corresponding first pillar, and a minimum cross-sectional diameter of each of the plurality of first solder bonding portions is larger than 80% and smaller than 
Re Claims 22-23: Claims 22-23 are allowed due to their dependency on Claim 21.
Prior art of record cited for the Non-Final Rejection, including Lau (US 2014/0008667), Cheung (US 2013/0270230), Sato (US 6,131,795), and Liang (US 2009/0155955), in combination with a newly cited Lee (US 4,936,808) (teaching a common electrode for a plurality of LEDs, as related to a new limitation of Claim 21), teach most limitations of Claim 21, but do not explicitly teach the above cited limitation related to a solder bonding portion, such as its maximum and minimum dimensions. Another newly cited prior art, Higachiguchi (US 6,316,735), also directed to solder bonding portions with a shape similar to that taught by the current application, is also silent about particular dimensions of the solder bonding portion.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/24/21